Citation Nr: 0921780	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Eligibility for enrollment in the VA healthcare system.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 determination by the Portland, 
Oregon, VAMC.


FINDINGS OF FACT

1.  The Veteran has been assigned VA healthcare priority 
category 8; he does not have a service-connected disability 
or other special eligibility attribute, to include "low 
income" status, that would warrant placement in a priority 
category above category 8.

2.  The Veteran's completed application for enrollment in the 
VA healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are set out in 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, those 
duties do not apply in this case.  The only issue before the 
Board is whether the Veteran is eligible for VA healthcare 
system enrollment.  Because the relevant facts are not in 
dispute and eligibility for VA healthcare benefits is 
outlined in regulation, the Board's review is limited to 
interpretation of the pertinent statutes and regulations.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when interpretation of governing law is dispositive 
of an issue on appeal, neither the duty to assist nor the 
duty to notify provisions are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  The Veteran has been notified 
of the controlling law and regulations, and of the basis for 
the denial of his claim (See the February 2005 decision and 
the June 2006 statement of the case).  He has had ample 
opportunity to respond.

II.  Facts and Analysis

A veteran must be enrolled in the VA healthcare system as a 
pre-condition to receiving VA medical benefits.  38 C.F.R. § 
17.36(a).  The Secretary determines which categories of 
veterans are eligible to be enrolled, based upon enumerated 
priorities, with veterans who do not have any service- 
connected disabilities assigned lower priority. 38 C.F.R. § 
17.36(b).  Nonservice connected veterans are given the lowest 
priority, category 8, unless they qualify for "low income" 
status, receive increased rate pension for being permanently 
housebound or in need of regular aid and attendance, are 
otherwise found to be catastrophically disabled, are 
determined to be unable to defray the costs of necessary care 
under 38 U.S.C.A. § 1722(a), or are a veteran of the Mexican 
border period or of World War I.  Id.  A veteran who wishes 
to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  38 
C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. § 
17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in priority group 8 not already enrolled as of 
January 17, 2003, in light of VA's limited resources).

The pertinent facts in this case do not appear to be in 
dispute.  The Veteran filed his Application for Health 
Benefits in February 2005.  He acknowledged that he did not 
have a service-connected disability, and was not receiving VA 
pension benefits.  He also indicated that his and his 
spouse's joint annual gross income was $88,000 per year.  He 
did not report any other dependents.  Consequently, his 
income was well above the applicable VA "low income" level 
for a family of two living in Long Beach, Washington, where 
he resides (See 38 C.F.R. § 17.36(b)(7) and 42 U.S.C.A. § 
1437a(b)(2) and associated Department of Housing and Urban 
Development (HUD) low income limits).  The Veteran also 
reported an additional $1,144,000.00 in net worth, consisting 
of cash, amount in bank accounts, value of other property or 
assets, market value of land and buildings minus mortgages 
and liens (excluding his primary home), and stocks and bonds.

Based upon his nonservice-connected status, the lack of low 
income status, and the non-applicability of any special 
eligibility categories mentioned above, the Veteran was 
assigned priority category 8.  In the February 2005 decision, 
his application for enrollment in VA healthcare system was 
denied on the basis of the category 8 placement, and the 
filing of his enrollment application after January 17, 2003.

The Veteran has disputed the category 8 placement, arguing 
that his income from his cranberry farm and construction 
business are subject to variations based on market 
conditions, and that his businesses are totally dependent on 
his health.  He noted that in the year 2001 he and his wife 
were "in the red" due to the plummeting of the cranberry 
market.  Nevertheless, as the Veteran's family income and net 
worth assets as reported on the Form 10-10EZ completed in 
January 2005 exceeds the low-income threshold for his county 
of residence, he does not meet the eligibility criteria for 
priority group 8.  38 C.F.R. § 17.36(b). 

While the Board sympathizes with this situation, it is bound 
by the regulations governing entitlement to VA benefits and 
the instructions of the Secretary.  38 U.S.C.A. § 7104(c).  
Given that the Veteran is in category 8 and applied 
subsequent to January 17, 2003, as a matter of law he is 
ineligible for enrollment in the VA healthcare system.  See 
also 38 C.F.R. § 17.96.  The applicable criteria are 
dispositive, the Veteran's claim must be denied because of 
the lack of legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


